PER CURIAM.
The Florida Bar has petitioned this Court to amend Florida Bar Integration Rule, article XIX, by substituting a proposed new article XIX as follows:
1. The following shall be applicable to a plan of group or prepaid legal services:
a. Legal service plans that are sponsored by a church, cooperative, educational institution, credit union, or ‘employees’ organization; or any other entity that contracts directly with a lawyer(s) or law firm(s) for the provision of legal services, and the administration and marketing of such legal services is wholly conducted by *481the organization; or any other plan or aspect thereof that is not subject to the jurisdiction of the Department of Insurance, must be approved by the Board of Governors of The Florida Bar or its desig-nee prior to the commencement of operation.
b. The approval of The Florida Bar shall be for a period of one year, with annual renewals. Applications to renew shall be filed with the Board of Governors, at least 30 days prior to the expiration of said approval.
c. The Board of Governors may adopt such supplementary bylaws as it may deem desirable relating to the establishment, approval, operation or revocation of approval of arrangements hereunder.
2. A lawyer performing services in connection with a plan of group or prepaid legal services shall:
a. Comply with the Code of Professional Responsibility, with this Article of the Integration Rule of The Florida Bar and any Bylaws thereto.
b. Comply with any rule promulgated by the Board of Governors of The Florida Bar including but not limited to: (A) carrying malpractice insurance; and (B) requiring waiver of confidentiality in grievance matters. However, nothing herein shall be construed as authorizing any limitation on the mode or method of legal practice not otherwise required of all lawyers.
Sections 642.011-642.049, Florida Statutes, are known as the “Legal Expense Insurance Act” and authorize the certification and regulation of certain organizations which provide programs for the payment of the cost of legal services or provide legal services. Regulation of legal services plans which are sponsored by entities that contract directly with a lawyer or law firm for the provision of legal services, and in which the administration and marketing of such legal services is wholly conducted by the sponsoring organization, is retained by The Florida Bar.
In order to be consistent with the statutory scheme, The Florida Bar formulated the proposed new integration rule, article XIX, quoted above and requests that it be adopted.
Upon consideration, the petition is granted. The present article XIX of the integration rule is repealed and the above-quoted article XIX is adopted as a part of the integration rule of The Florida Bar.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.